DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendments filed on 05/10/2021 is acknowledged.  The claim amendment and the specification amendment have been entered.  The drawing replacement will not be entered because original Figs. 3-4 are apparently not cross-section views as stated in the original specification along the newly added dash line in the Fig. 2 replacement.  It is further noted that the drawing replacement filed 08/10/2020 was not entered. 
Claims 1, 3-11, 13 and 15-18 are pending in the application.  Claims 4-6 and 8-9 have been withdrawn from consideration.  Claims 1, 3, 7, 10-11, 13 and 15-18 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "wherein the two symmetrical top ribs extend from the front end of the side rib to the rear end of the side rib without intersecting" as recited in claim 15, "wherein the two symmetrical top ribs extend parallel from the front end of the side rib to the rear end of the side rib" as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to because the structural features shown in Figs. 3-4 are not consistent with Fig. 2.  The slide-facilitating member 40 and the flexible frame 30 depicted in Fig. 2 are not coextensive at each top portion, each front portion and each rear portion; for example, in Fig. 2, the flexible frame 30 is depicted as two pieces separated by a distance and a top piece having a through cavity, and the slide-facilitating member 40 does not extend to the rear part of the helmet.  However, the slide-facilitating member 40 and the flexible frame 30 shown in the cross-section views of Figs. 3-4 are continuous and coextensive with each other at all the dimensions.  It needs to be clarified where the cutting plane is located in Fig. 2 to obtain such cross-section views as shown in Figs. 3-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 15, there is no antecedent basis in the specification for "wherein the two symmetrical top ribs extend from the front end of the side rib to the rear end of the side rib without intersecting";
In claim 16, there is no antecedent basis in the specification for "wherein the two symmetrical top ribs extend parallel from the front end of the side rib to the rear end of the side rib";
In claim 17, there is no antecedent basis in the specification for "wherein the two symmetrical top ribs each have a second free end opposite to the front end";
In claim 18, there is no antecedent basis in the specification for "wherein the front end of the side rib is configured to be positioned against a user's forehead".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 15, the configuration of top ribs and side rib is discussed in para. 0018 of the original specification and depicted in Fig. 2 of the original drawing.  However, the disclosure fails to set forth wherein the two symmetrical top ribs extend from the front end of the side rib to the rear end of the side rib.  It is noted that Fig. 2 shows that the top ribs do not extend to the rear end of the side rib. Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Regarding claim 16, the configuration of top ribs and side rib is discussed in para. 0018 of the original specification and depicted in Fig. 2 of the original drawing.  However, the disclosure fails to set forth wherein the two symmetrical top ribs extend parallel from the front end of the side rib to the rear end of the side rib. It is noted that Fig. 2 shows that the top ribs do not extend to the rear end of the side rib. Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner (WO 2017/157765 A1) in view of Hallander (WO 2017/151028 A1) and further in view of VanDerWoude (US 7,735,156 B2).
	Regarding claim 1, Lanner discloses a safety helmet as depicted in Fig. 4 (helmet 1; fig. 4; page 7, ll. 9-11), comprising: 
a shell (rigid shell 2 and energy absorbing layer 3, together forming a shell; fig. 4; page 7, ll. 12-16); 
a flexible frame (elastic attachment device 13; fig. 4; page 7, ll. 20-26), defining an inner surface and an opposing outer surface (see fig. 4), the outer surface being attached to an inner surface of the shell (see fig. 4) 
a slide-facilitating member (comfort padding 16; fig. 7; page 11, ll. 2-17), which is combined with the helmet as depicted in Fig. 4 (page 11, ll. 13-17), comprising at least one unit (at least one section; fig. 7; page 11, ll. 2-6) having a slide-facilitating medium (a sliding interface comprising a slide-facilitating medium; page 11, ll. 7-12), in which an outer surface of the slide-facilitating member will be attached to the inner surface of the flexible frame (by connectors 20; referencing figs. 4, 7; page 7, ll. 20-21; page 11, ll. 2-7), and serving to allow the shell to slide with respect to a user's head wearing it when the shell receives incoming impact (the sliding interface allowing the remainder of the helmet, including the shell, to slide with respect to comfort padding 16, thereby allowing the shell to slide with respect to a user's head; fig. 7; page 11, ll. 13-17);
wherein the flexible frame has two symmetrical top ribs (bands 3b, 3c, which are symmetrical about respective middle point; fig. 5; col. 5, ll. 50-58) and a side rib (a headband portion of attachment device 13; fig. 4; page 7, ll. 27-34) and the side rib has a rear end and an opposite front end (figs. 4-5), wherein the rear end provided with an adjuster (adjustment device 6; figs. 4-5; page 7, ll. 33-34) that is used to adjust a circumference defined by the side rib (fig. 4; page 7, ll. 33-34).
Lanner does not explicitly disclose wherein the outer surface of the slide-facilitating member attached to the remainder of the helmet is a covering, and wherein the slide-facilitating medium is wrapped by the covering.  However, Hallander discloses wherein a helmet (helmet 9; fig. 8; page 8, ll. 21-24) comprising a slide-facilitating member (comfort padding 1; figs. 4, 8; page 7, ll. 5-12), wherein the slide-facilitating member comprising a covering (membrane layers 5, 5' each having a low friction surface and together forming a covering; fig. 4; page 6, ll. 6-12; page 7, ll. 5-12) and a slide-facilitating medium (a lubricant material 8; fig. 4; page 7, ll. 5-12), and wherein an outer surface of the slide-facilitating member attached to the remainder of the helmet is the covering (figs. 4, 8; page 8, ll. 21-24), and wherein the slide-facilitating medium is wrapped by the covering (forming a closed volume 8; figs. 4, 8; page 7, ll. 5-12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the outer surface of the slide-facilitating member attached to the remainder of the helmet is a covering, and wherein the slide-facilitating medium is wrapped by the covering, as taught by Hallander, in order to further provide a shearing movement by the slide-facilitating member in reaction to an oblique force to protect a user's head (Hallander; col. 5, ll. 39-32).
Lanner does not disclose wherein the two top ribs each have a front end thereof integrally connected to a front end of the side rib, the two symmetrical top ribs extending from the front end toward the adjuster.  However, VanDerWoude teaches a safety helmet (helmet assembly 12; fig. 2; col. 4, ll. 27-33) comprising a flexible frame (adjustable head band 128; figs. 3-4; col. 5, ll. 41-43) provided at an inner shell portion (fig. 2; col. 4, ll. 27-30; col. 6, ll. 1-3, 26-31), wherein the flexible frame has two symmetrical top ribs (two support arms 150; figs. 3-4; col. 6, ll. 18-31) and a side rib (strap 142; figs. 3-4; col. 5, ll. 59-67; col. 6, 1-3), in which the two top ribs each have a front end thereof integrally connected to a front end of the side rib (support arms extending from frontal portion 148 of strap 142; figs. 3-4; col. 6, ll. 18-26), and the side rib has a rear end thereof, opposed to the front end (see fig. 4; col. 5, ll. 59-67; col. 6, ll. 1-3), provided with an adjuster (adjustment segment 134; see annotated fig. 4) that is used to adjust a circumference defined by the side rib (for adjusting the size of the head band 128; fig. 4; col. 5, ll. 41-46; claim 14), the two symmetrical top ribs extending from the front end toward the adjuster (see annotated fig. 4; col. 6, ll. 18-31).  Both Lanner and VanDerWoude teach a flexible support frame located inside an inner shell portion of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the flexible frame has two symmetrical top ribs, in which the two top ribs each have a front end thereof integrally connected to a front end of the side rib, the two symmetrical top ribs extending from the front end toward the adjuster, as taught by VanDerWoude, in order to provide an integrated flexible frame with sufficient support to the remainder of the helmet and also having the flexibility of being capable of adjust the size to fit a user's head.
	Regarding claim 3, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, but Lanner does not explicitly disclose wherein the slide-facilitating medium is a fluid.  However, Hallander discloses wherein a helmet comprising a slide-facilitating medium (a lubricant material 8; fig. 3; col. 5, ll. 29-32; claim 1), which is a fluid (a gel or a liquid; fig. 3; col. 5, ll. 29-32; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the slide-facilitating medium is a fluid, as taught by Hallander, in order to provide a shearing movement in reaction to an oblique force (Hallander; col. 5, ll. 39-32).
Regarding claim 7, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, but Lanner does not disclose wherein the slide-facilitating medium has two aligned substrates and a plurality of flexible threads arranged between the two substrates.  However, Hallander discloses wherein a slide-facilitating medium (a multi-layer sliding-facilitating element; fig. 3; col. 5, ll. 29-32; claim 1) has two aligned substrates (membrane layer 5' and foam layer 12; fig. 3; col. 6, ll. 27-32) and a plurality of flexible threads (fabric layer 13 comprising flexible threads; fig. 3; col. 6, ll. 27-32; col. 7, ll. 1-3) arranged between the two substrates (fig. 3; col. 6, ll. 27-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the slide-facilitating medium has two aligned substrates and a plurality of flexible threads arranged between the two substrates, as taught by Hallander, in order to provide a shearing movement, i.e., sliding movement, in reaction to an oblique impact (Hallander; col. 6, ll. 27-32; col. 7, ll. 1-3).
Regarding claim 17, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, but Lanner does not disclose wherein the two symmetrical top ribs each have a second free end opposite to the front end.  However, VanDerWoude teaches wherein the two symmetrical top ribs each have a second free end opposite to the front end (fig. 4; col. 6, ll. 18-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two symmetrical top ribs each have a second free end opposite to the front end, as taught by VanDerWoude, in order to applying a known technique to the attach the second free end of each top rib to the inner shell portion to obtain an integrated safety helmet.
Regarding claim 18, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, and further discloses wherein the front end of the side rib is configured to be positioned against a user's forehead (see figs. 4-5).  
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner (WO 2017/157765 A1), Hallander (WO 2017/151028 A1) and VanDerWoude (US 7,735,156 B2) and further in view of Halldin (US 8,578,520 B2).
Regarding claim 10, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, and Lanner further discloses wherein the shell has a casing (rigid shell 2; fig. 4; page 7, ll. 12-16) and a buffer layer (energy absorbing layer 3; fig. 4; page 7, ll. 12-16), in which the buffer layer has an outer surface thereof attached to an inner face of the casing (see fig. 4), and the flexible frame (elastic attachment device 13; fig. 4; page 7, ll. 20-26) is attached to an inner surface of the buffer layer (page 7, ll. 12-16; page 8, ll. 27-29).
Lanner does not explicitly disclose wherein the flexible frame is detachable.  However, Halldin discloses a safety helmet (a helmet; fig. 1; col. 4, ll. 31-40), comprising a flexible frame (attachment device 3 made of an elastic material; figs. 1, 5; col. 4, ll. 31-40; col. 5, ll. 6-11) is attached to an inner surface of a buffer layer (an inner shell 2, which is an energy absorbing layer; fig. 1; col. 4, ll. 31-40), and the flexible frame is detachable (by magnetic fixation members; fig. 14; col. 4, ll. 5-8; col. 6, ll. 65-67; col. 7, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the flexible frame is detachable, as taught by Halldin, in order to further provide the flexibility for a user to detach or reattach the flexible frame when needed.
Regarding claim 11, Lanner, Hallander, VanDerWoude and Halldin, in combination, disclose the safety helmet of claim 10, and Lanner further discloses wherein the flexible frame is attached to the inner surface of the buffer layer through a fastener (fixing members 5; fig. 4; page 8, ll. 27-28).
Regarding claim 13, Lanner, Hallander, VanDerWoude and Halldin, in combination, disclose the safety helmet of claim 10, and Lanner further discloses wherein an inner surface of the buffer layer (energy absorbing layer 3; fig. 4) has a plurality of mortise (for holding second portion 9 of each fixation member 5a, 5b, 5c and 5d; fig. 4; page 8, ll. 33-34; page 9, ll. 1-3) and an outer surface of the flexible frame has a plurality of tenons (each fixation member including first portion 8 and second portion 9, which appear to be tenons; fig. 4; page 8, ll. 33-34; page 9, ll. 1-3), so that the tenons of the flexible frame engage with the mortises of the buffer layer, respectively (engaging second portions 9; see fig. 4; page 8, ll. 33-34; page 9, ll. 1-3).
Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner (WO 2017/157765 A1) in view of Hallander (WO 2017/151028 A1) and further in view of Staudinger (US 2017/0251746 A1).
	Regarding claim 1, Lanner discloses a safety helmet as depicted in Fig. 4 (helmet 1; fig. 4; page 7, ll. 9-11), comprising: 
a shell (rigid shell 2 and energy absorbing layer 3, together forming a shell; fig. 4; page 7, ll. 12-16); 
a flexible frame (elastic attachment device 13; fig. 4; page 7, ll. 20-26), defining an inner surface and an opposing outer surface (see fig. 4), the outer surface being attached to an inner surface of the shell (see fig. 4) 
a slide-facilitating member (comfort padding 16; fig. 7; page 11, ll. 2-17), which is combined with the helmet as depicted in Fig. 4 (page 11, ll. 13-17), comprising at least one unit (at least one section; fig. 7; page 11, ll. 2-6) having a slide-facilitating medium (a sliding interface comprising a slide-facilitating medium; page 11, ll. 7-12), in which an outer surface of the slide-facilitating member will be attached to the inner surface of the flexible frame (by connectors 20; referencing figs. 4, 7; page 7, ll. 20-21; page 11, ll. 2-7), and serving to allow the shell to slide with respect to a user's head wearing it when the shell receives incoming impact (the sliding interface allowing the remainder of the helmet, including the shell, to slide with respect to comfort padding 16, thereby allowing the shell to slide with respect to a user's head; fig. 7; page 11, ll. 13-17);
wherein the flexible frame has two symmetrical top ribs (bands 3b, 3c, which are symmetrical about respective middle point; fig. 5; col. 5, ll. 50-58) and a side rib (a headband portion of attachment device 13; fig. 4; page 7, ll. 27-34) and the side rib has a rear end and an opposite front end (figs. 4-5), wherein the rear end provided with an adjuster (adjustment device 6; figs. 4-5; page 7, ll. 33-34) that is used to adjust a circumference defined by the side rib (fig. 4; page 7, ll. 33-34).
Lanner does not explicitly disclose wherein the outer surface of the slide-facilitating member attached to the remainder of the helmet is a covering, and wherein the slide-facilitating medium is wrapped by the covering.  However, Hallander discloses wherein a helmet (helmet 9; fig. 8; page 8, ll. 21-24) comprising a slide-facilitating member (comfort padding 1; figs. 4, 8; page 7, ll. 5-12), wherein the slide-facilitating member comprising a covering (membrane layers 5, 5' each having a low friction surface and together forming a covering; fig. 4; page 6, ll. 6-12; page 7, ll. 5-12) and a slide-facilitating medium (a lubricant material 8; fig. 4; page 7, ll. 5-12), and wherein an outer surface of the slide-facilitating member attached to the remainder of the helmet is the covering (figs. 4, 8; page 8, ll. 21-24), and wherein the slide-facilitating medium is wrapped by the covering (forming a closed volume 8; figs. 4, 8; page 7, ll. 5-12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the outer surface of the slide-facilitating member attached to the remainder of the helmet is a covering, and wherein the slide-facilitating medium is wrapped by the covering, as taught by Hallander, in order to further provide a shearing movement by the slide-facilitating member in reaction to an oblique force to protect a user's head (Hallander; col. 5, ll. 39-32).
Lanner does not disclose wherein the two top ribs each have a front end thereof integrally connected to a front end of the side rib, the two symmetrical top ribs extending from the front end toward the adjuster.  However, Staudinger teaches a safety helmet (helmet 1; fig. 2; para. 0043; claim 21) comprising a flexible frame (support structure 12 made of resilient plastic material; figs. 2-3, 6; paras. 0043-0044; claim 1) provided at an inner shell portion (inside shell 4; figs. 2-3, 6; paras. 0043; claim 1), wherein the flexible frame has two symmetrical top ribs (two adjusting straps 47 and two longitudinally aligned straps 54 together forming two symmetrical top ribs; figs. 3, 6; paras.0069, 0073, 0085) and a side rib (peripheral portion of the support structure 12, including straps 14, 21; figs. 2-3, 6; paras. 0045, 0048), in which the two top ribs each have a front end thereof integrally connected to a front end of the side rib (see annotated fig. 6), the two symmetrical top ribs extending from the front end toward an adjuster (width adjusting mechanism 61; figs. 5-6; paras. 0079, 0086) provided at an rear end of the side rib (fig. 6; figs. 5-6; paras. 0079, 0086).  Both Lanner and Staudinger teach a flexible support frame located inside an inner shell portion of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the flexible frame has two symmetrical top ribs, in which the two top ribs each have a front end thereof integrally connected to a front end of the side rib, the two symmetrical top ribs extending from the front end toward the adjuster, as taught by Staudinger, in order to provide an integrated flexible frame with sufficient support to the remainder of the helmet and also having the flexibility of being capable of adjust the size to fit a user's head.
Regarding claim 15, Lanner, Hallander and Staudinger, in combination, disclose the safety helmet of claim 1, but Lanner does not wherein the two symmetrical top ribs extend from the front end of the side rib to the rear end of the side rib without intersecting.  However, Staudinger teaches wherein the two symmetrical top ribs extend from the front end of the side rib to the rear end of the side rib without intersecting (see fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two symmetrical top ribs extend from the front end of the side rib to the rear end of the side rib without intersecting, as taught by Staudinger, in order to provide an integrated flexible frame with sufficient support to the remainder of the helmet and also having the flexibility of being capable of adjust the size to fit a user's head.
Regarding claim 16, Lanner, Hallander and Staudinger, in combination, disclose the safety helmet of claim 1, but Lanner does not disclose wherein the two symmetrical top ribs extend parallel from the front end of the side rib to the rear end of the side rib.  However, Staudinger teaches wherein the two symmetrical top ribs extend parallel from the front end of the side rib to the rear end of the side rib (see fig. 6; para. 0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two symmetrical top ribs extend parallel from the front end of the side rib to the rear end of the side rib, as taught by Staudinger, in order to provide an integrated flexible frame with sufficient support to the remainder of the helmet and also having the flexibility of being capable of adjust the size to fit a user's head.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732